                           WANDA M. AKIN & ASSOCIATES
                                             ATTORNEYS AT LAW

                                    ONE GATEWAY CENTER, SUITE 2600
WANDA M. AKIN                          NEWARK, NEW JERSEY 07102
Member, New Jersey Bar                    --------------------------------
wakin@akinlegal.com
                                      744 BROAD STREET, 16TH FLOOR
                                        NEWARK, NEW JERSEY 07102
                                         ----------------------------------
                                        TELEPHONE: 973-623-6834
                                        FACSIMILE:         973-735-2695
                                              www.akinlegal.com
                                             www.brownakin.com

         VIA ECF & ELECTRONIC MAIL TO CHAMBERS

                                                       July 12, 2021

         Honorable John P. Cronan, U.S.D.J.
         Daniel Patrick Moynihan
         United States Courthouse
         500 Pearl Street, Courtroom 15D
         New York, NY 10007-1312

                                       Re:     U.S. v. Roderique et al., (Nikia King)
                                               1:21-cr-00056 (JPC)

         Dear Judge Cronan:

                 I, Wanda M. Akin, Esq., represent defendant Nikia King in the above-referenced
         matter. Respectfully, I write this letter to request that Ms. King’s home incarceration bail
         conditions be temporarily modified to allow her to be in her family member’s wedding
         party, to participate in the ceremony and wedding reception.

                Ms. King’s and her nephew, Lamar Mikell, are extremely close as he lived with
         her while he attended high school. She raised him during those high school years. Mr.
         Mikell, 34 years old, is the son of Ms. King’s sister, Latanya Freeman.

                Mr. Mikell is to marry Inas Myers on Saturday, July 17, 2021, in a religious
         service followed by a reception. This wedding has been long planned, before the
         Indictment was returned against Ms. King in this matter, and the betrothed and Ms. King
         have expended funds for the wedding attire and other services and items necessary for the
         wedding ceremony and reception. The wedding invitation and the wedding program, that
         lists Ms. King as a member of the wedding party, are attached for the Court’s
         consideration.

                 The wedding starts at 7:00 p.m. with the reception immediately following at the
         same location, Grill 350, 350 Pleasant Valley Way, West Orange, New Jersey. She
         respectfully asks to be allowed to leave her home at 5:30 p.m. and to return by midnight.
         However, if the Court believes that she should return before the completion of the
         reception, of course, she would abide by whatever time limitations the Court imposes.
         Hon. John P. Cronan, U.S.D.J.
         Page 2 of 2


                 Ms. King’s daily monitoring by US Pretrial Services is conducted by the USPTS
         Office in the District of New Jersey by USPTSO Luis Baez. Mr. Baez has reported to US
         Pretrial Services in the Southern District of New York that Ms. King has been compliant
         with her bail conditions. And as Your Honor may recall, the Court allowed Ms. King to
         attend her aunt’s funeral on May 26, 2021, and she did so without incident, complying
         with the terms of that temporary bail modification.

                 This request for Nikia to attend the wedding is made with the consent of both
         Pretrial Services Offices. However, the government opposes the application and indicated
         that it does not believe that she should be permitted to attend a social event with large
         numbers of people under these circumstances.

                 I respectfully ask that Your Honor consider this letter motion and allow Ms. King
         to attend this family event.

                  I thank Your Honor for his consideration of this application.

                                                                Respectfully submitted,

                                                                /s/Wanda M. Akin

                                                                Wanda M. Akin

         ATTACHMENTS
         WMA:wma

         Cc:      Michael Ross Herman, Esq., Assistant U.S. Attorney (via email and ECF)
                  Ms. Nikia King (via email)
         L:\Team Folders\Internal\documents\Criminal Cases\Nikia King\Letter Motion to Hon. John P. Cronan, U.S.D.J., Re
         Temporary Bail Modification To Attend Wedding.doc


Defendant Nikia King's request is granted. Ms. King may
attend Mr. Mikell’s wedding. Her home confinement is
modified to allow her travel to and attendance at the wedding
between 5:30 p.m. and 12:00 a.m. on July 17, 2021.

SO ORDERED.

Date: July 12, 2021
      New York, New York                  _____________________
                                          JOHN P. CRONAN
                                          United States District Judge
